ACCEPTED
                                                                                                           12-14-00049-CR
                                                                                               TWELFTH COURT OF APPEALS
                                                                                                            TYLER, TEXAS
                                                                                                      3/27/2015 2:12:55 PM
                                                                                                              CATHY LUSK
                                                                                                                    CLERK


                                         Wade A. Forsman
                                   ATTORNEY AND COUNSELOR AT LAW
              Board Certified Labor and Employment Law, Texas Board of Legal Specialization
                                                                                  FILED IN
                                                P.O. Box 918                    12th COURT OF APPEALS
                                       Sulphur Springs, TX 75483-0918                TYLER, TEXAS
                                           903.689.7001 Facsimile
                                                                                3/27/2015 2:12:55 PM
                                           wade@forsmanlaw.com
                                                                                     CATHY S. LUSK
Dallas -- Fort Worth                                                                      Clerk
                                                                                  East Texas – Sulphur Springs
972.499.4004                                                                                     903.689.4144



                                              March 27, 2015

        Twelfth Court of Appeals
        ATTN: Clerk
        1517 West Front Street, No. 354
        Tyler, TX 75702

                 Re:   Appeal No. 12-14-00049-CR; Walter Fent Garner, Jr. v. The State
                       of Texas

        Sir/Madame:

               I certify that I have complied with Tex. R. App. P. 48.4 in the above-referenced
        matter as follows.

                I received both this court’s Judgment and the Memorandum Opinion, which the
        court decided on March 18, 2015, on my email after business hours on that say day. I
        forwarded these documents to my client in a certified letter later on the following day,
        i.e., March 19, 2015.

                In that same letter I notified Mr. Garner, among other things, of his right to file a
        pro se petition for discretionary review under Tex. R. App. P. 68. I sent this letter via
        certified mail, return receipt requested, to Mr. Garner’s last known address, which is
        TDJC, CT Terrell Unit, 1300 FM 655, Rosharon, Texas 77583. Attached is the “green
        card” showing that my client received the letter on March 23, 2015.

                                              Respectfully submitted,

                                              /s/ Wade A. Forsman

                                              Wade A. Forsman